           Case 1:19-cv-04480-VSB Document 21 Filed 05/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                   5/20/2020
ALEX DEJESUS,                                             :
                                                          :
                                         Plaintiff,       :
                                                          :      19-CV-4480 (VSB)
                           -against-                      :
                                                          :           ORDER
STEPHANIE RUDOLPH, Commission of                          :
Human Rights, et al.,                                     :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On April 20, 2020, Defendants filed a motion to dismiss the amended complaint. (Doc.

20.) Under Federal Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service

of a motion under Rule 12(b) to amend the complaint once as a matter of course. However,

Plaintiff has neither amended his operative complaint in response to Defendants’ motion to

dismiss nor opposed the motion. It is well established that a “court may, and generally will,

deem a claim abandoned when a plaintiff fails to respond to a defendant’s arguments that the

claim should be dismissed.” Tribble v. City of New York, No. 10 CIV. 8697 JMF, 2013 WL

69229, at *3 (S.D.N.Y. Jan. 3, 2013) (internal quotation marks omitted); see also Robinson v.

Fischer, No. 09 Civ. 8882(LAK)(AJP), 2010 WL 5376204, at *10 (S.D.N.Y. Dec. 29, 2010)

(collecting cases). Accordingly, it is hereby:

        ORDERED that Plaintiff shall either file an amended complaint or file a memorandum of

law in opposition to Defendants’ motion to dismiss no later than May 29, 2020. Plaintiff is

warned that failure to amend the operative complaint or oppose Defendants’ motion will result in

dismissal of this action for failure to prosecute.
        Case 1:19-cv-04480-VSB Document 21 Filed 05/20/20 Page 2 of 2



SO ORDERED.

Dated: May 20, 2020
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
